Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 23-26, 31, 32, 35 and 36 were directed to a non-elected without traverse.  Accordingly, claims 23-26, 31, 32, 35 and 36 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 23-26, 31, 32, 35 and 36 are cancelled.

Allowable Subject Matter
Claims 19-22, 27-30, 33 and 34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Mizuno et al., teach the claim limitations except, “air resistance is 400 seconds or less, pin puncture strength corresponding to a membrane thickness of 12 µm is 4000 mN or more, and air resistance variation (60°C) after a pressurization treatment under 
More specifically, it would not have been obvious as of the effective filing dated of the claimed invention to have the specific microporous membrane with the specific physical property. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/LINGWEN R ZENG/Examiner, Art Unit 1723